In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-207 CR

NO. 09-04-208 CR

____________________


NEKIA PUGH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 79324 and 79326 




MEMORANDUM OPINION (1)
	Nekia Pugh was convicted and sentenced on two separate indictments for aggravated
assault with a deadly weapon and was sentenced in each case to twenty years of
confinement in the Texas Department of Criminal Justice, Correctional Institutions
Division.  Pugh filed notices of appeal on May 4, 2004.  In each case, the trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On May 4, 2004, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The record have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered June 10, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.